Response to Amendment

Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice. 

Response to Arguments
The amendments to the claims will not be entered because the scope of the claims is changed; new issues are raised which would require a further search and/or consideration; the amendment listed in claim 1 has not been addressed prior to the amendment filed 1/28/22 [note: claim 1 recited first agent comprising a polymerization initiator (c), however, newly amended claim 1 recites the polymerization initiator (c) comprises an inorganic peroxide (c- 1) or a transition metal complex (c-2), the inorganic peroxide (c-1) comprising at least one selected from the group consisting of peroxodisulfuric acid salt and peroxodiphosphoric acid salt, and the transition metal complex (c-2) comprising at least one selected from the group consisting of a copper compound and vanadium compound, which is of different scope from the claim previously filed on 7/19/21].  Additionally, dependent claims would require further search and/or consideration, as they did not depend on the limitations of newly amended claim 1.  Applicant’s arguments are directed to subject matter that requires further search and consideration.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767